Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-20, 24 and 26-29  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eipper et al (US 20070244227 A1) with evidence provided by Deyrup (US 4753980 A).
Eipper discloses a thermoplastic molding composition that comprises A) 10-98% by weight of a thermoplastic polyester and C) 1 to 40wt% of an impact modifying polymer [abstract] wherein the exemplified polyester A) includes the semi-aromatic semi-crystalline polybutylene terephthalate [0325] and the impact modifier C) includes LOTADER AX 8900 which comprises methylmethacrylate and glycidyl methacrylate moieties [0331-0334] and the examples use amounts that read on claims 16, 19 and 27 of each in Runs 2 and 6 [Table 5, 0350]. Alternatively, the polyalkylene terephthalate that makes up polyester A) may be prepared from a 2,6- naphthalene dicarboxylic acid [0032] which reads on claims 17-18. The composition also includes 0.01 to 50% by weight of at least one of B1) a highly branched or hyperbranched polycarbonate or B2) at least one highly branched or hyperbranched polyester [abstract]. The notched impact strength is greater than 6 kJ/m (=6000 J/m) [Tables 5 and 6] and is measured by ISO 179-2 [0347]. The composition may be used to mold electronic parts such as plug components and electrical connector elements and others [0320] that read on a mobile electronic device. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed Polyethylene naphthalate polyester blended with low weight % of LOTADER AX8900 impact modifier [compare Table 5 of Eipper to Table 1 of the specification as filed]. Furthermore, Deyrup provides the common values of Izod impact strength for blends of common polyesters like polyethylene terephthalate (and optionally polyethylene naphthalate) and shows that they are within the claimed range or at least overlapping. Example 7 of Deyrup includes (semi-aromatic, semi-crystalline) PET with ethylene-butyl acrylate-glycidyl methacrylate impact modifier and an Izod impact strength according to ASTM D256 of 1105 J/m [Table I] which has 79.6% PET and 20.4% of the impact modifier ethylene copolymer. Regarding claim 16 and its dependents, the polyester may also be prepared from naphthalene-dicarboxylic acid [col 2 lines 42-43].Therefore, the claimed effects and physical properties, i.e. the average mold shrinkage and anisotropy of shrinkage, as well as Izod impact resistance according to ASTM D256 would inherently be achieved by, or at least expected from a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.

Given the disclosed ranges of the amounts of the polyester A) and the polyester/polycarbonate B), nearly all the embodiments of Eipper will read on the ratio of claim 20. It is the opinion of the Office that the implicitly disclosed range of Eipper is disclosed with sufficient specificity to anticipate the corresponding claimed range of ratio of weight of semi-crystalline polyester to total weight of amorphous polyester and amorphous polycarbonate. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim Rejections - 35 USC § 103
Claim 16-19, 27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al (WO 2014195226 A1) in view of Deyrup (US 4753980 A).
Verfaillie discloses mobile electronic devices molded from a composition comprising a polymer [abstract] wherein the polymer may include semi-crystalline semi-aromatic polyesters [p11 lines 1-7] and includes articles like mobile phones, laptop computers, etc. [p24 lines 16-24] that read on claim 30. 
Verfaillie does not disclose the composition comprising the claimed impact modifier. 
Deyrup disclosed toughened thermoplastic polyester compositions comprising 60-97%wt of polyester matrix resin and 3-40%wt of ethylene copolymer of ethylene/methlacrylate/glycidyl 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed polymer composition as the polymer composition of the mobile electronic devices of Verfaillie because Deyrup teaches that the polymer molding compositions have superior low temperature toughness.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant discloses Polyethylene naphthalate polyester blended with low weight % of LOTADER AX8900 impact modifier meanwhile Deyrup discloses PET with ethylene-butyl acrylate-glycidyl methacrylate impact modifier which alternately may be polyethylene naphthalate [compare Table 1 of Deyrup to Table 1 of the specification as filed]. Therefore, the claimed effects and physical properties, i.e. the average mold shrinkage and anisotropy of shrinkage would inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 



Claim 20-26 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al (WO 2014195226 A1) in view of Deyrup (US 4753980 A) and further in view of in view of Van der Mee et al (US 20120184662 A1).
Deyrup does not disclose the specific amorphous polycarbonates or polyesters of the claims. Eipper does disclose that the composition may include addition polycarbonates and polyesters [abstract].
Van der Mee discloses a thermoplastic composition to be shaped into housing for electronic components such as mobile phones, radios, etc. [0150] that is similar to Deyrup. The composition comprises (a) from 10 to 80 wt. % of a polybutylene terephthalate and (e) from 3 to 25 wt. % of a polymeric impact modifier [abstract] wherein the impact modifiers include ethylene-methyl acrylate-glycidyl methacrylate terpolymer such as LOTADER AX8900 [0124]. The composition also contains (b) 10 to 80 wt% of copolyestercarbonate component [abstract] which may be a homopolymers of bisphenol A and read on claimed formula (VII) and (X) [0082, 0092] which may also include mononuclear diols that read on claimed formula (VI) [0089-0090]. The copolyestercarbonate (b) preferably includes ester units derived from terephthalic and/or isophthalic acid that read on claimed formula (XI) [0097]. The composition of Van der Mee includes up to 10wt% of additional polyester polymer [0069] including polyesters of terephthalic and/or isophthalic acid with cyclohexane dimethanol especially poly(ethylene-co-1,4-cyclohexylenedimethylene terephthalate) wherein greater than 50 mol % of the ester groups are derived from ethylene (PTCG) [0070] which read on claimed formulae (XIV) and (XVII). Van der Mee teaches that the copolyestercarbonates provide the thermoplastic polyester compositions with higher modulus and improved impact strength in addition to improved melt flow properties [0011].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed polycarbonates/polyesters in the polyester .




Claim 16-20, 24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al (WO 2014195226 A1) in view of Eipper et al (US 20070244227 A1).
Verfaillie discloses mobile electronic devices molded from a composition comprising a polymer [abstract] wherein the polymer may include semi-crystalline semi-aromatic polyesters [p11 lines 1-7] and includes articles like mobile phones, laptop computers, etc. [p24 lines 16-24] that read on claim 30. 
Verfaillie does not disclose the composition comprising the claimed impact modifier. 
Eipper, discussed above, also discloses polymeric compositions comprising the claimed polyesters and impact modifiers used for mobile electronic devices. Eipper teaches that the polymer molding composition provides good flowability together with good mechanical properties and other advantageous process and product properties [0315-0318]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed polymer composition as the polymer composition of the mobile electronic devices of Verfaillie because Eipper teaches that the polymer molding compositions provide good flowability together with good mechanical properties and other advantageous process and product properties.


21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eipper et al (US 20070244227 A1) in view of Van der Mee et al (US 20120184662 A1).
Eipper does not disclose the specific amorphous polycarbonates or polyeseters of the claims. Eipper does disclose that the composition may include addition polycarbonates and polyesters [abstract].
Van der Mee discloses a thermoplastic composition to be shaped into housing for electronic components such as mobile phones, radios, etc. [0150] that is similar to Eipper. The composition comprises (a) from 10 to 80 wt. % of a polybutylene terephthalate and (e) from 3 to 25 wt. % of a polymeric impact modifier [abstract] wherein the impact modifiers include ethylene-methyl acrylate-glycidyl methacrylate terpolymer such as LOTADER AX8900 [0124]. The composition also contains (b) 10 to 80 wt% of copolyestercarbonate component [abstract] which may be a homopolymers of bisphenol A and read on claimed formula (VII) and (X) [0082, 0092] which may also include mononuclear diols that read on claimed formula (VI) [0089-0090]. The copolyestercarbonate (b) preferably includes ester units derived from terephthalic and/or isophthalic acid that read on claimed formula (XI) [0097]. The composition of Van der Mee includes up to 10wt% of additional polyester polymer [0069] including polyesters of terephthalic and/or isophthalic acid with cyclohexane dimethanol especially poly(ethylene-co-1,4-cyclohexylenedimethylene terephthalate) wherein greater than 50 mol % of the ester groups are derived from ethylene (PTCG) [0070] which read on claimed formulae (XIV) and (XVII). Van der Mee teaches that the copolyestercarbonates provide the thermoplastic polyester compositions with higher modulus and improved impact strength in addition to improved melt flow properties [0011]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed polycarbonates/polyesters in the polyester compositions of Eipper because Van der Mee teaches that the copolyestercarbonates provide .


Response to Arguments
Applicant’s arguments, filed 04/30/2021, with respect to the rejection(s) of claim(s) 16-20, 24 and 26-29 under Eipper et al (US 20070244227 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deyrup (US 4753980 A).
See arguments below.

Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Eipper fails to disclose a “mobile electronic device component” and no obvious variant thereof. This argument is not convincing. Applicant has not address Examiner’s citation in Eipper of molded electronic parts such as plug components and electrical connector elements and others [0320] that read on a mobile electronic device. Applicant has not pointed out the limitations implied by “mobile electronic device component” that are not disclosed in the citation.
Applicant argues that Eipper does not disclose the specific combination of polyester with 2 fused benzylic rings because naphthalene dicarboxylic acid is only one of many diacids that are listed and there is plethora of impact modifies, and Examiner is picking and choosing selected portions of Eipper to arriveat the claimed invention. This argument is not convincing. Eipper discloses every single element of the claims, arranged as in the claims, in an example except for the arylene group containing at least 2 fused benzenic rings. Eipper also clearly discloses naphthalene dicarboxylic acid as an alternative to the terephthalic acid used in the Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982), MPEP 2131.02 § II. 
Applicant argues that Eipper discloses the Charpy impact strength while the claims require an Izod impact strength, which are not equivalent. Applicant then converts from the disclosed kJ/m2 to the claimed J/m using a conversion factor and finds that the claimed impact resistance of 700 J/m is equivalent to about 68.6 kJ/m2, much higher than the disclosed 6 to 17.1 kJ/m2. This is partially convincing. Firstly, the difference between Charpy and Izod impact strength appears to be important and not readily convertible between the two values. Henceforth, Applicant’s conversion (which the supplied reference is meant to convert between ISO unit to ASTM unit but wherein both values are Izod) is not valid. Applicant is comparing Apples to Oranges. However, the claimed Izod impact resistance based on ASTM D256 appears to be within the regular practice of blending polyesters with glycidyl methacrylate and acrylic ester moitety containing impact modifiers, see the evidentiary reference from Deyrup (US 4753980 A) which discloses Example 7 includes (semi-aromatic, semi-crystalline) PET with ethylene-butyl acrylate-glycidyl methacrylate impact modifier and an Izod impact strength according to ASTM D256 of 1105 J/m [Table I] which has 79.6% PET and 20.4% of the impact modifier ethylene copolymer. 
Applicant argues that Eipper fails to disclose that the optional polycarbonate or polyesters are amorphous polymers. This argument is not convincing. As noted in the rejection the optional polycarbonate or polyesters are hyperbranched. Due to the high branching and therefore irregular structure of hyperbranched polymers, a crystalline hyperbranched polymer would be quite remarkable, literally remarkable, as in meriting disclosure. Unless otherwise explicitly disclosed, a hyperbranched polycarbonate or polyester is amorphous.
butyl methacrylate and methyl methacrylate as well as CE3 which combines the claimed polyester with an impact modifier copolymer of ethylene and glycidyl methacrylate) the results are not unexpected. Firstly, the high impact resistance is known from Deyrup (US 4753980 A), which uses an ethylene-butylacrylate-glycidyl methacrylate impact modifier [Table I] and uses a polyethylene terephthalate polyester. So 1) the results are not unexpected, and 2) not the result of the claimed polyester having more than 50wt% of units having two fused benzenic rings. 
Applicant argues that Van Der Mee’s composition is “based on PBT” and does not disclose the claimed amorphous polyester polymer. This argument is not convincing. Van der Mee discloses that the polycarbonates are amorphous [0002]. Furthermore, Van der Mee discloses the same polyester/carbonate units of the dependent claims. So either Van der Mee’s polyester/carbonates are amorphous, or Applicant’s dependent claims have 112d issues for claiming non-amorphous polymers while depending from claims that require them to be amorphous. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766